Title: To Thomas Jefferson from James Paxton, 4 September 1824
From: Paxton, James
To: Jefferson, Thomas


Dear Sir
Lexington Arsenal
Sept 4th 1824
I have been directed by the executive of Virginia to have these public Buildings covered with Tin, and as a doubt exists respecting the Kind of Tin most preferable, wheather of double or single, I have taken the liberty of asking your advice having understood that many of the buildings of the university is covered with that Article.—If it is convenient for you I request that you answer these enquiries as soon as it will suit your leisure Moments, I shou,d like to have your oppinion by the 10th Inst, on that day. I close a contract with the Mechanick who proposes to do the work the most advantageous to the Common-wealth.I am very Respectfully your Obt SevtJames Paxton